Caton, C. J. The entry upon the justice’s docket was a judgment in bar ; and the policy of the law forbids that parol proof should be admitted to show, that the justice originally entered a judgment of non-suit and afterwards changed it, to a judgment in bar. The record or entry of the justice, is higher and more trust-worthy than any parol evidence can be. If one record is open to be questioned by parol evidence then another must be, and all security and confidence in the stability of records are gone. If the justice corruptly, or from improper motives, changed the original entry made by him, he may be prosecuted both civilly and criminally, but the record must stand as the solemn truth, attesting beyond controversy what the judgment was, which the justice pronounced. This is not like the case supposed, of an alteration made by another. That would be a forgery and not a record at all, and might be shown as well of a record in this court, as of that. The parol evidence was improperly admitted; for which reason, the judgment must be reversed, and the cause remanded. Judgment reversed.